 588DECISIONSOF NATIONALLABOR RELATIONS BOARDMeredith CorporationandLocal 71, InternationalBrotherhood of Bookbinders,AFL-CIO. Case18-CA-3148December15, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn August 23, 1971, Trial Examiner Josephine H.Klein issued the attached Decision in this proceeding.Thereafter, the General Counsel filed exceptions anda supporting brief, and the Respondent filed cross-exceptions and answer to General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt herrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint herein be, and it hereby is, dismissed inits entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN, Trial Examiner:This case was triedinDes Moines, Iowa, on June10, 1971,1on a complaintissued againstMeredith Corporation,Respondent, pur-suant to a charge filedby Local 71,InternationalBrotherhood of Bookbinders,AFL-CIO (theUnion orBookbinders),on February 1, alleging that Respondentviolated Section 8(a)(1) and(3) of the Act2by refusing topay employees representedby the Unionwhile payingnonrepresented employees for time not workedon January4,when Respondent announced that its office buildingwould be closed because of a snowstorm.At thehearing all parties were affordedopportunity to beheard,to present oral and written evidence, and to examineand cross-examine witnesses. The parties waived oralargument and the General Counsel and Respondentthereafter filed briefs.Upon the entire record,observation of the witnesses, andrUnless otherwisestated, all dates herein arein 1971.2National LaborRelationsAct, as amended (61 Stat 136, 73 Stat. 519,29 U S.C Sec.151 et seq )consideration of the briefs, the Trial Examiner makes thefollowing:FINDINGS OF FACT1.PRELIMINARY FINDINGSA.Respondent, an Iowa corporation, is engaged in thebusiness,inter alia,of publishing magazines and books.During the 12-month period ended December 1970, arepresentativeperiod,Respondent, in the course andconduct of its business, purchasedmore than $50,000 worthof paper which originated outside Iowa and shipped morethan $50,000 worth of magazines and books from Iowa tocustomers located outside the State. Respondent is, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.B.The Union is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.It.THE UNFAIR LABOR PRACTICEA.The FactsRespondent, engaged in various aspects of commumca-tions in many locations throughout the country, maintainsits corporate office and a publishing plant in Des Moines,Iowa. At the office building, located downtown on LocustStreet, it has about 700 employees, of which around 650 aresecretarial or clerical workers,3 the remaining 50 includingmaterial movers, maintenance employees, painters, guards,and 3 returned-book inspectors. It is the returned-bookinspectors who are specifically involved in this case. Thereare about 1,500 employees, including some clerical workers,at the production facility located at Park, Avenue, about 4miles away.The nonclerical workers are represented by approximate-ly 10 unions. The Bookbinders (Charging Party) representsaround 250 to 275 employees, all of whom, with theexception of the 3 returned-book inspectors, work at thePark Avenue facility. The returned-book inspectors areamong some 30 employees at the central service and supplydepartment,which is located at Locust Street. Thenonclerical workers at Locust Street are represented by sixunions. The clerical employees are not represented by anyunion.On January 4, because of a severe snowstorm, Respon-dent announced over local radio and television that theLocust Street plant would be closed. The three returned-book inspectors did not report for work. Some employeesdid report and were dismissed early. A small numberreported and worked all day.Upon return to work on January 5, the returned-bookinspectors asked their supervisor,CarrollL.Rogers,manager of the central service and supply department, howthey were to prepare their timecards for January 4 and if3Receptionists, switchboard operators, file clerks, order processors,mail distributors, secretaries, executive secretaries, and keypunch operators194 NLRB No. 103 MEREDITH CORPthey were going to be paid for the day. Rogers said he didnot know but would find out and let them know later.Donald L. Arnold, Respondent's vice president foremployee and public relations, testified that he askedPhillipO'Brien, director of benefits and services, whetherRespondent "had any practice regarding the payment ofthe clerical people under circumstances such as thesnowstorm" and O'Brien said that Respondent had alwaysdone S0.4 Arnold did not make inquiry concerning the otheremployees because, in his words, "there was no policyquestion involving those people, it was a matter ofinterpretation of the labor agreements." After speakingwith O'Brien, Arnold obtained the approval of DarwinTucker, then Respondent's chief executive, and thenadvised Personnel Director Glenn Witt to see that theclerical employees were paid for the day. Glenn thereuponinformed Rogers "that those people working under orcovered by a union contract would not be paid" and thatthe employees should be so advised. On January 11, Rogersso notified the employees .5All employees who showed up for work on January 4 andwere dismissed early were paid for the full day. All clericalworkers were paid for that day. Those employees whoworked the entire day were later granted compensatorytime off. No nonclerical workers who failed to show up ateither building were paid for January 4.6B.Discussion and ConclusionBefore considering the basic legal issue whether anemployer may legally differentiate between representedand nonrepresented employees in circumstances such asthoseherepresented, the Examiner will dispose ofsubsidiary questions raised by the parties.First to be considered is Respondent's contention that ifRespondent paid the employees here in question forJanuary 4 it "technically would have been in violation ofthe governing collective-bargaining agreement." To sup-port this position,Respondent refers to the contract'sconclusory integration clause when read in conjunction9Respondent presented no specific evidence supporting a past practiceof paying clerical workers under similar circumstances As discussed below,the General Counsel established that on some occasions in the past bothclerical and other employees had been paid when employees were excusedfrom work as a group5According to the employee witnesses, Rogers said that "unionmembers," "union workers,"or "union people"would not be paid Rogers,however,testified that,pursuant to Witt's instructions,he defined the classof employees who would not be paid as those "covered by union contractsor working under a union contract." There is no suggestion in the evidencethatRespondent differentiated among employees on the basis of unionmembership.The Examiner credits Rogers6 So far as appears, the same pay pattern was followed for the ParkAvenue building,although no announcement of its closing was madeTThe provision reads:No one shall be employed for less than a full day, except whendischarged for cause or when excused by the Company at his ownrequestThe corresponding provision in Respondent's collective-bargainingagreement with the Pressmen's Union for May 1, 1971, through April 30,1973,reads-ifan employee is scheduled for work and reports for work he isto receive a minimum of seven and one-half (7 1/2) hours pay exceptwhen discharged for just cause or excused at his own request.The record does not disclose whether similar provisions are contained in589with a provision that, in effect, assures employees a fullday's pay for any day they report for work.? So far asappears,Respondent has never announced any similarpolicy for its unrepresented clerical employees. Theintegration clause reads, in pertinent part:This agreement contains all the binding conditions inregard to hours, wages, and other conditions ofemployment that exist between the Union and theCompany. .According to Respondent, since the Union contract pro-vides payment for time not worked under some circum-stances, the integration clause serves to prohibit paymentfor nonwork time in any other situations.In the Examiner's opinion,so far as here relevant, thisclausemeans at most that the employees covered by thecontract would have no contractual right to payment forJanuary 4. But it certainly cannot be said that Respondentwould "breach" its contract by giving more than it hadcommitted itself to gives Contractual obligations andstatutory responsibilities are not necessarily coextensive.Many acts required by contract may be prohibited bystatute and, conversely, conduct prohibited by contractmay be required by statute. The terms of Respondent'scollective-bargaining agreement with the Union are notdecisive of the present case.9Attention is now turned to the General Counsel'sapparent contention that in the past Respondent hasconsistently treated organized and unorganized employeesthe same with respect to pay for time not worked and istherefore obligated to do so in the present situation.10The General Counsel's evidence establishes the followingevents in the past: In January 1961 Respondent dismissedemployees of the machine bindery department at ParkAvenue for an afternoon to attend the funeral of the wife ofRespondent's founder. On the day of President Kennedy'sassassination in November 1963, employees of the first shiftat Park Avenue were dismissed and the second shift wastold not to report for work. In June 1966 the Locust Streetemployees were dismissed for a half day when Respon-dent's founder's son died.ii Because of a power shortage,thePark Avenue plant was closed and the employeesall of Respondent's collective bargaining agreements8 "The word `breach,'as applied to contracts,isdefined as a failurewithout legal excuse to perform any promise which forms a whole or a partof a contract .'" 17 Am. Jur 2d 997 (Contracts, Sec 441.)9Cf.A 0 Smith Corp,Case 13-CA-7741, TXD-293-67, adopted bythe Board in the absence of exceptions on June 27,1967. That case, whichisdiscussed in some detail below, presented a situation closely similar tothe present. Trial Examiner Frederick U Reel there said: "Manifestly, Iam not concerned with whether the contract should be construed to requirepayment for the time in question. . . . I am likewise not concerned withwhat an arbitrator might have decided had the Union resorted to thearbitration provisions of the contract"ioThe General Counsel's position is not entirely clear.After stating thatRespondent has always treated represented and unrepresented employeesthe same with respect to payment when the plant has been closed, theGeneral Counsel's brief says.This is the condition of employment which has always been applicableand which continued to be applicable on January 4, 1971. Therefore,the failure to pay snow pay to the unit employees violated thecontract,and the contract cannot serve as a defense to the charge ofdiscrimination on the basis of union representationiiAlthough the General Counsel's evidence concerning the events in1961, 1963 and 1966 was restricted as summarized,there is no reason tobelieve that the dismissals were not company-wide, applying to alldepartments in both buildings. 590DECISIONS OF NATIONALLABOR RELATIONS BOARDdismissed early one day in March 1964. And the same thinghappened sometime in 1967 because of a water shortage atthe Park Avenue plant. In each instance all employees, bothrepresented and unrepresented, were paid for the time lost.As heretofore noted, at least two of Respondent's currentcollective-bargaining agreements would require paymentfor a full day's work for covered employees who weredismissed early on the occasions described. While there isno evidence that similar provisions were contained inRespondent's collective-bargaining agreements at the timesin question, it is at least possible that payment to unionizedemployees was then required by contract. It should benoted that those production employees who did report towork on January 4 were dismissed early yet paid for theentireday.Whether or not payment to organizedemployees on the past occasions referred to were contractu-ally required, the General Counsel's evidence falls far shortof establishing a course of conduct which would make it aterm or condition of employment that employees would bepaid for days when they were not required to report.Nor does the General Counsel's evidence establish anypattern of conduct which would assure uniformity of payand other personnel practices for represented and nonre-presented employees. To the contrary, although Respon-dent provides the same major fringe benefits (such asvacations, holidays, sick leave, life insurance, hospitaliza-tion and medical insurance) 12 to all employees, in severalrespects clerical and nonclerical employees have beenafforded different treatment, both as to matters specificallygoverned by collective-bargaining agreements and withrespect to items not so governed. Apart from and beyondthe difference in levels of pay attaching to different jobs,there are significant differences in the wages and hoursprovisions governing the clerical employees and thoseprovidedintheBookbinders'collective-bargainingagreement.13 For example, the Bookbinders has a basic 371/2-hour week as opposed, to the 40-hour week of theclerical employees. The Bookbinders' contract -calls forautomatic,periodicwage increases,whereas clericalemployees' compensation is prescribed in ranges with meritincreases based on periodic performance reviews. AlthoughtheUnion's collective-bargaining agreement does notprovide for timeclocks, all nonclerical workers, includingthose represented by Bookbinders, punch timeclocks,whereas the clerical employees do not. There wasuncontradicted evidence that attendance and leave policiesaremore flexibly or liberally applied to clerical than toother employees. For a time in 1966 clerical employees atthe Park Avenue building were given a 2-hour lunch periodand round trip transportation to Center City once a week,whereas productionworkerswere afforded no suchbenefits. In short, the General Counsel has not shown, as hein effect contends, that the organized employees haveacquired, through past conduct, what would amount to atype of "most-favored-nation" clause. In any event, whileabandonment of an established practice such as thatclaimed by the General Counsel might possibly violate12According to Arnold, the only major fringe benefit in which there islackofuniformity is the companywide pension plan, which theBookbindersUnion has rejected and the Mailers Union has taken toarbitration13The record contains no evidence of the wage and hour terms ofSection 8(a)(5) of the Act,Gravenslund Operating Co.,168NLRB 513, it would not automatically contravene Section8(a)(3).New Orleans Board of Trade, Ltd.,152 NLRB 1258.In their able and helpful briefs, the General Counsel andRespondent have. reviewed many of the Board and courtdecisions involving employers' disparate treatment of"union" and "non-union" employees and of strikers andnonstrikers.Relying primarily onRadio Officers Union v.N.L.R.B. (Gaynor News Co.),347 U.S.1714; N.L.R.B. v. ErieResistorCorp.,373U.S. 221;N.L.R.B. v. Great DaneTrailers,Inc.,388U.S. 26; andN.L.R.B. v. FleetwoodTrailer Co.,389 U.S. 375, the General Counsel argues that itisinherentlydiscriminatory to withhold or to grantpayment for time not worked because of the snowstorm onthe basis of whether the employees are represented by aunion and working undera unioncontract. Respondent, onthe other hand,maintainsthatGaynor Newsis inapplicableto the presentcase sinceits holdingis limitedto situationsin which the unionis theexclusive representative of all theemployees; the favored and unfavored employees performthe same jobs; and the differentiationin treatmentis basedsolely on union membership or nonmembership or on theexercise or nonexercise of the right to strike. In this basicconflict, the decisions clearly support Respondent's conten-tion.InGaynor Newsthe employer, pursuant to a collective-bargaining agreement, had granted retroactive pay increas-es and vacation pay to unionmembers, while denying suchpayments to other employees who had not joined the union.In sustaining the Board's finding of a Section 8(a)(3)violation, the Court held that:,... the union being exclusive bargaining agent forboth its members and nonmember employees, theemployer could not, without violating § 8(a)(3),discriminate in wages solely on the basis of suchmembership... .The Court expressly left open "the legality of disparatepayments where the union is not exclusive bargainingagent."Erie Resistor,involved discrimination against strikers infavor of their replacements, the two groups being within thesame unit and performing the same work.GreatDaneconcerned discrimination with respect to vacation paybetween strikers and nonstrikers within the same unit. Tothe same effect isFlambeau Plastics Corp.,167 NLRB 735,744-745, enfd, 401 F.2d 128 (C.A. 7), cert. denied, 393 U.S.1019, also cited by the General Counsel.Hanley DavisonChevrolet,Inc.,168NLRB 944, also held violativedifferentiationconcerning payment of commissions tostrikers and nonstrikers within the same unit.FleetwoodTrailerheld the employer had discriminated amongemployees within the same bargaining unit when it refusedto reinstate strikers. Similarly,GeneralMotors Corp.,59NLRB 1143, modified, 150 F.2d 201 (C,A. 3), cited by theGeneral Counsel, involved discrimination among employ-ees similarly situated, with union membership as the solecriterion.Respondent's other collective-bargaining agreements.14Gaynor News Co,93 NLRB299,modified,197 F 2d 719 (C.A. 2), isone of three cases decidedinRadio Officers.Of the three cases,GaynorNewsismost relevant to the present case. MEREDITH CORP.Addressing itself to the question left open by the SupremeCourt inGaynor News,the Board has "specifically held thatwhere the Union is not the exclusive bargaining agent of allthe employees, the Board may not, without reference to theemployer's actual motivation, properly infer discriminatoryintent from the disparate conduct itself." While differentia-tion among employees "based on `membership' in a union"isa per seviolation of Section 8(a)(3), "differentiation .. .based on membership in a unit" may be entirely legal.Central States Petroleum Union, Local 115,127 NLRB 223,228-229, referring toSpeidel Corp.,120 NLRB 733, inwhich the Board held that an employer did not violateSection 8(a)(3) by granting a bonus to unorganizedemployees while withholding it from a unit which hadrecently chosen to be represented by a union. To similareffect, see, e.g.,Anheuser-Busch, Inc.,112 NLRB 686;NewOrleans Board of Trade, supra,152 NLRB at 1264-1265. Cf.Wagner Electric Corp.,105 NLRB 1, finding no violation ofthe Act in an employer's paying unorganized employeeswho did not work during a strike'while not paying either theemployees in the striking unit or those in another unitrepresented by a secondunion.15Even in those cases in which the Board has foundunlawful discrimination, it has recognized that "anyemployer has the right to restrict the compensation ofrepresented employees to that agreed to by their bargainingrepresentative, while setting the compensation of unrepre-sented employees at whatever level it deems proper, so longas the employer does not intend thereby to discourageunion membership or activity."Pittsburgh-Des Moines SteelCompany,124 NLRB 855, 859 fn. 8, in which the Boardheld that an employer violated Section 8(a)(3) by notgranting to strikers a customary Christmas bonus which itgave to nonstrikers.16 In the somewhat different context ofpending contract negotiations, the Board has recentlyreaffirmed its longstanding interpretation of theGaynorNewsprinciple. InChevron Oil Company,182 NLRB No.64, in reversing a Trial Examiner's dismissal of Section8(a)(3) allegation, the Board said: "Were it not for theunfair labor practice setting in which the withholdingaction occurred, we would have no hesitancy in adoptingtheTrialExaminer's finding. It has long been anestablished Board principle that, in a context of good-faithbargaining, and absent other proof of unlawful motive, anemployer is privileged to withhold from organized employ-ees wage increases granted to unorganized employees or tocondition their grant upon final contract settlement." 17InIntermountain Equipment Co.,114NLRB 1371, anemployer discontinued paying a bonus and providing sickleave to a unit of employees represented by a union whilecontinuing such benefits for other employees. In finding aviolation of Section 8(a)(3), the Board did say (p. 1373) that"thisdisparate treatment concerning bonuses and sick15A similarresultwasreached inCitiesService Refining Corp,105NLRB 797, but the Board there based its decision on the breach of a no-strike provision in the second,union's contract16 Set aside284 F.2d 174 (C.A. 9). In thatcase,the Board found thatthe employer, by withholding a customary Christmas bonus, has reducedthe compensation of certain employeesin retaliationfor their havingengaged in a strike In reversing, the court held that the bonus had beenwithheld from the unit involved simply because those employees had notmet the employer's productivity standards According to the court, the fact591leavehad the inherent effect of discouraging unionmembership and therefore constituted a violation ofSection 8(a)(3) and (1) of the Act, even absent independentevidenceof the Respondent'santiunionmotivation."However, it appeared as a fact that the employer hadassured the union that it would "treat all employeesin [its]employment the same as far as bonuses and sick leave wereconcerned," and theunionhad relied on this promise in thenegotiations.Sincesuch bad-faith bargaining by theemployer would constitute affirmative evidence of discrimi-natory motivation, the Board's`per se"language can beviewed as dictum and not as an affirmative holdinginconsistent with those heretofore discussed. In reversingthe BoardinIntermountain,the Ninth Circuit specificallydistinguishedGaynorNewsandGeneralMotorson theground that they "involved discrimination among employ-ees doingexactly the same work for exactly the same pay onthe basis of union membership,"whereasIntermountaininvolved differentiation between organized employees, whohad received benefits by contract, and nonunion memberswho "were outside the scope of the bargaining unit." 239F.2d 480, 482. InSpeidel Corp., supra,120 NLRB at 736, fn.7, the Board appears to have accepted the court's view (andthat of the dissenter at the Boardlevel) inIntermountain.Both the General Counsel and Respondent have referredto decisions in which employers have been found to havecommitted unfair labor practices by the terms or adminis-trationof profit-sharing, pension, or similar funds orbenefit plans. The cases in that group are distinguishablefrom the instant case.InternationalHarvesterCo.,169NLRB 787;Bendix-Westinghouse Automatic Air Brake Co.,185 NLRB No. 29,enfd. 443 F.2d 106 (C.A. 6);Goodyear Tire & Rubber Co.,170 NLRB 539, set aside, 413 F.2d 158 (C.A. 6);DuraCorp.,156 NLRB 285, enfd. 380 F.2d 970 (C.A. 6);and JimO'Donnell, Inc.,123NLRB 1639, all concerned funds orplans covering only salaried and/or office employees. InQuality Castings Co.,139 NLRB 928, set aside, 325 F.2d 36(C.A. 6), the Board held that the provisions for distributionof a profit-sharing plan improperly and discriminatorilypenalized strikers. InToffenetti Restaurant Co.,136 NLRB1156, 1173 enfd, 311 F.2d 219 (C.A. 2), cert. denied, 372U.S. 977, the provisions of the company's plan discriminat-ed against union members as compared with nonunionmembers within the same bargaining unit. These cases thusinvolved disparate treatment among people performing"the same or comparable work."Crosby Chemicals, Inc.,121 NLRB 412, 417, fn. 9.In several of the pension and similar fund cases, theexclusion of the employees from the benefits of employer-maintained plans was made during the union's organizingcampaign and thus clearly interfered with the employees'free exercise of their Section 7 rights, in violation of Sectionthat the unit's low productivitywas causedby the extended strike did notmean thatthebonus was withheldin retaliationfor the stoke or todiscouragesuch concerted activity The Board and the court had nodisagreement as to the basis principle that differentiation of treatmentbetween organized and unorganized units is notnecessarilyunlawful17 In setting aside theChevronorderin pertinentpart, the Fifth Circuitquoted this portion of the Board'sdecisionwith approval The courtdisagreed with "the Board's findingthat the Company's withholding actionoccurred within a bad-faith bargaining context," 442 F 2d 1067 (C A 5). 592DECISIONSOF NATIONALLABOR RELATIONS BOARD8(a)(1).Melville Confection, Inc.,142 NLRB 1334, enfd. 327F.2d 689 (C.A. 7), cert. denied, 377 U.S. 933;Bendix-Westinghouse, supra.In other cases the essential vice of the exclusion ofrepresented employees from company plans was its effectin limiting the scope of collective bargaining.Dura Corp.,supra; The Kreger Co.,164 NLRB 362, enfd., 401 F.2d 682(C.A.6). In Motor Wheel Corp.,180 NLRB No. 71, set asideper curiam, 74 LRRM 2832 (C.A. 6), the Board assumedarguendothata plan which specifically provided forcontinuance of participation during the course of contractnegotiations would not violate the Act. The nub of theBoard's rationale in finding theMotor Wheelplan unlawfulwas: "Employees considering selecting a bargaining agentwould ... be impeded in their free exercise of their right ofselection by clear and unequivocal language in Respon-dent's plan indicating that they would suffer a loss ofbenefit if they selected a Union and the Respondentrecognized it." CompareN.L.R.B. v. Hudson Transit Lines,429 F.2d 1223 (C.A. 3), cited by the General Counsel. Thatcase affirms a Board holding that an employer violatedSection 8(a)(1) by reducing employee benefits after anelection had been held but before the union was certified.18Whatever the specific variations, all the "fund" casesarise from restrictions written into continuing plans thevery existence of which would inevitably interfere withemployees' exercise of their Section 7 organizational rightand/or limit the scope of bargaining assured by Section 7.The present case, on the other hand, involves a specific,isolated instance of differentiation, not inherently discrimi-natory on its face.Toffenetti, supra,illustrates the basicdifference between the "fund" cases and those, like thepresent, involvingad hocdifferentiation.The publishedplan inToffenettiwas held to be discriminatory on its faceand thus violative of the Act irrespective of the employer'smotivation.However, in holding that the employer alsoviolated Section 8(a)(3) by withholding Christmas bonusesfrom its organized employees, the Examiner, affirmed bythe Board, expressly found that "the record herein clearlydisclosesRespondent's antiunionmotivation for thedisparate bonus payments by substantial evidence inde-pendent of the bonus payment alone." 136 NLRB at 1168.Since the differentiation here involved may very well bebased solely on reasonable economic or other nondiscrimi-natory considerations, it is entitled to a presumption ofvalidity, the General Counsel shouldering his usual initialburden of proof.In the present case, there is no suggestion of unionanimus on the part of Respondent. Indeed, Respondentand the Union here involved have been bargaining foraround 40 years. And Respondent has collective agree-ments covering 13 bargaining units in Des Moines and 11 inisThe Board had expressly declined "to determine whether the conductin question also violated Section 8(a)(3) " 173 NLRB 133, In. 2.19Arnold summed the distinction up as follows ".a secretary whois gone for a week's vacation does not leave a week's work undone Workwill be done in advance of going, and work will be caught up on returnThis is possible in virtually all of the clerical functions It is not, of course,true in production, where if a machine is not running you can later usetime when it is running to catch up for time that it didn't runIt is ageneral distinction and difference, and you will find in costing benefits,such as vacations and holidays, that there is a significant difference in thecost of such items for clerical people as opposed to production peopleother locations.There is no evidence that Respondentopposed the unsuccessful attempt to organize its clericalemployees in Des Moines which led to an election in 1965.In January 1971, the time here involved, there were noorganizational or bargaining activities in progress or inimmediate prospect.Nor has the General Counsel presented any affirmativeevidence from which it could be found that Respondent'sdecision was motivated by a desire to discourage unionmembership. On the other hand, Respondent articulated asound basis for distinguishing generally between prod-uction and clerical workers. Production lost when machinesare down is forever goneunlessmade up on other time;much office work, such as that of switchboard operatorsand receptionists need not and cannot be made up, andother functions, such as typing and filing, can usually befitted in without extending other regularly scheduled worktime.19The Examiner might well take official notice ofwhat Vice President Arnold referred to as the "inherentdifference" between clerical and production work whichwould warrant a difference in the treatment of pay for timenot worked.20Thus, since the General Counsel has failed to establishthat Respondent's refusal to pay the three returned-bookinspectors here involved for January 4, when they did notreport to work because of a snowstorm, was motivated byunion animus or a desire to discourage union membership,the complaint is dismissible under the authorities hereto-fore discussed.A postscript is here in order. At the hearing, theExaminer called to the parties' attention Trial ExaminerFrederick U. Reel's Decision inA. 0. Smith Corp.,TXD293-67, adopted by the Board on June 27, 1967, in theabsence of exceptions (Case 13-CA-7741). Like thepresent, that case involved allegedly discriminatory non-payment for time lost when a plant was closed because of asnowstorm. There, as here, the employer's representativestated that payment to the organized employees "would bein direct violation of the contract." But, unlike the presentcase, the employer's representative also stated that salariedpersonnel would be paid while hourly rated employeeswould not be. The company strictly followed the salaryversus hourly wage distinction in making payments, to theextentofnot paying hourly rated temporary clericalworkers even though they were not within union represent-ed units.Additionally, the Examiner found that theemployer representative who made the decision concerningsnow pay "followed a consistent policy of distinguishingbetween salaried and hourly paid employees, even wherethe Union here involved represented salaried workers." TheExaminer dismissed theA.O. Smithcomplaint on the basisof his ultimate finding that "the factor leading to theinvolved in machine operations "20The record is unclear as to whether Respondent's employees are"salaried," as distinguished from the hourly rated production workersWithout contradiction, Union President James Geyer quoted Rogers ashaving said that the clerical workers in his department were hourly paid.However, there is in evidence a "Salary Administration Manual for Non-Exempt Positions." When questioned as to the "wagerates" for clericals,Arnold stated "per-week" figures, but testified that the clericals receive ashiftdifferential on an hourlybasis.In any event, Respondent does notseek to justify the differentiation here involved on the ground that theclerical employees are salaried rather than hourly rated. MEREDITH CORP.593disparate treatment was not union representation, butwhether the employees were employed an a salary or at anhourly rate. " 2iThe issue to which Examiner Reeladdressed himself was: "whether the Company's disparatetreatment of the salaried and hourly paid employees wasmotivated by the fact that the hourly paid employees wererepresented by a union, and, even if not so motivated, wasthe natural consequence of the conduct to discourage unionmembership, so that proof of motivation is not necessary."In the present case, on the other hand, Respondent stoodsquarely on its asserted right to limit represented employeesto their contractual rights, regardless of any additionalbenefits afforded unorganized employees. Respondent'sevidence establishes that in deciding to pay the "non-exempt clerical" employees it gave no consideration to theorganized employees. It did not base its decision on the"inherent difference" between clerical and productionworkers concerningwhichArnold testified.On thecontrary, while Respondent could readily have justified thedisparity of treatment on this functional distinction, itchose to make "union representation the factor leading tothe disparate treatment."In this basic respect the presentcase differs fromA.O. Smith.Despite this difference, theExaminer believes that such precedents asAnheuser-Busch,Speidel,andNew Orleans Boardof Trade,discussed above,require that the present case also be dismissed.CONCLUSION OF LAWRespondent,Meredith Corporation, has not engaged inthe unfair labor practice alleged in the complaint.RECOMMENDED ORDERUpon the foregoing findings of fact, conclusion of law,and the entire record, and pursuant to Section 10(c) of theAct, it is recommended that the complaint be dismissed inits entirety.21 It was also found that a lower echelon supervisor had said to theconcerning payment and then noted "that the complaint does not allegeunion representative, "I told them years ago not to join a union, so theythat the statement violated Section 8(a)(1), but only that the nonpaymentwill not be paid and the others will be paid " The Examiner found that theviolated Section 8(a)(1) and (3) of the Act "author of that statement had not participated in the actual decision